 1 Martha G. Bronitsky
     Chapter 13 Standing Trustee
 2 Po Box 5004
     Hayward,CA 94540
 3
     (510) 266 - 5580
 4
     Trustee for Debtor(s)
 5                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 6                                      OAKLAND DIVISION

 7
     In re
 8           Lauren J Massa-Lochridge                    Chapter 13 Case No. 18-42193-RLE13
 9

10
                              debtor(s)
11 Trustee's Motion to Dismiss Chapter 13 Case for Unreasonable Delay that is Prejudicial to
                 Creditors; Declaration and Notice and Opportunity to Object
12

13 TO DEBTOR(S) AND DEBTOR(S)' ATTORNEY OF RECORD:

14 Martha G. Bronitsky, Chapter 13 Standing Trustee, files this Motion to Dismiss pursuant to 11 U .S.C.

15 Section 1307(c)(1) upon the debtor(s)' unreasonable delay that is prejudicial to creditors.

16 1. failure to comply with General Order 34, by failing to file a declaration with proof of ongoing

17 mortgage payments.

18 TO AVOID DISMISSAL

19           Within 21 days of this notice, YOU MUST file and serve a motion to modify plan or file an

20 opposition/request for hearing detailing why the case should not be dismissed stating specific actions you

21 have taken or will take to resolve the issue.

22

23           You should contact your attorney immediately to advise you of your legal options .

24

25           If you do not timely take action, YOUR CASE WILL BE DISMISSED WITHOUT

26 FURTHER NOTICE OR HEARING.

27

28
Case: 18-42193        Doc# 28       Filed: 10/29/18      Entered: 10/29/18 15:37:18          Page 1 of 3
 1          PURSUANT TO LOCAL BANKRUPTCY RULE 9014-1(b)(3)(A) NOTICE IS HEREBY GIVEN:

 2 Any objection to the requested relief, or a request for hearing on the matter, must be filed and served upon

 3 the initiating party with 21 days of the mailing of notice; any objection or request for hearing must be

 4 accompanied by any declarations or memoranda of law any requesting party wishes to present in support of

 5 its position; if there is no timely obejction to the requested relief or a request for hearing, the court may

 6 enter an order granting relief by default.

 7          In the event of a timely objection or request for hearing, (either): the initiating party will give at

 8 least seven days written notice of the hearing to the objecting or requesting party, and to any trustee or

 9 committee appointed in the case; or the tentative hearing date, location, and time are "n/a".

10          I declare under penalty of perjury that the foregoing is true and correct.

11

12

13 Date: October 29, 2018                                                    /s/ Martha G. Bronitsky
                                                                          Signature of Martha G. Bronitsky
14                                                                        Chapter 13 Standing Trustee

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 18-42193        Doc# 28       Filed: 10/29/18        Entered: 10/29/18 15:37:18            Page 2 of 3
 1                                      CERTIFICATE OF SERVICE

 2   I HEREBY CERTIFY that I have served a copy of the within and foregoing document on the debtor
     (s), counsel for debtor (s), and if applicable, the creditor, creditor representatives and the registered
 3   agent for the creditor by depositing it in the United States mail with first class postage attached
     thereto.
 4

 5   I declare under penalty of perjury under the laws of the State of California that the foregoing is true
     and correct.
 6

 7    Lauren J Massa-Lochridge                            Nathan D Borris Atty
      1601 Beverly Pl                                     1380 A Street
 8    Berkeley,CA 94707                                   Hayward,CA 94541

 9    (Debtor(s))                                         (Counsel for Debtor)

10    Date: 10/29/2018
                                                          /s/ Susana Valdivia
11                                                        Susana Valdivia

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
Case: 18-42193        Doc# 28       Filed: 10/29/18       Entered: 10/29/18 15:37:18            Page 3 of 3
